Citation Nr: 1702886	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss prior to September 11, 2015.  

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss since September 11, 2015. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army during the Vietnam era, from March 1968 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been transferred to the RO in Pittsburgh, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)). 

The AOJ granted service connection for left ear hearing loss and assigned an initial noncompensable rating effective October 28, 1998.  Recently, while the appeal for a compensable rating for left ear hearing loss was pending, the AOJ granted service connection and assigned a noncompensable rating for right ear hearing loss effective September 11, 2015. 

The issue of entitlement to an initial compensable rating for bilateral hearing loss since September 11, 2015, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 

REMAND

The Veteran contends that he is entitled to a higher initial rating for the issues currently on appeal.  The Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board notes that the Veteran was granted service connection for right ear hearing loss in January 2016, which results in a rating of bilateral hearing loss as of the September 11, 2015 effective date.  Rating of the right ear hearing loss in the first instance falls under the jurisdiction of the AOJ.  As the left ear hearing loss rating is now inextricably intertwined with the right ear hearing loss, the Board finds that a remand of the issue is warranted to allow the AOJ to rate the combined bilateral hearing loss from September 11, 2015 to present.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010). 

In November 2015, the Veteran was afforded a VA audiological examination, but after receiving the examination report the AOJ did not notify the Veteran of another decision, including by issuing a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2016).  Remand is required so that the AOJ may review the evidence in the first instance and issue a SSOC. 

Additionally, as the November 2015 exam is pertinent to the Veteran obtaining a compensable rating for left ear hearing loss disability from October 28, 1998 through September 11, 2015, the Board remands to consider the VA examination and readjudicate the Veteran's claim for left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding or updated VA treatment records dated April 2013 to present.  

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for outstanding or updated private treatment records dated April 2013 to present, including those from The Ear, Nose, and Throat Specialists of Northwestern Pennsylvania as referenced in the Veteran's January 2000 audiology report. 

3.  Address the issue of bilateral hearing loss, as the left ear hearing loss rating is now inextricably intertwined with the right ear hearing loss from September 11, 2015 to present. 

4.  Upon completion of the above, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  The SSOC must include consideration of the relevant evidence associated with the claims file since the April 2013 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

